MEMORANDUM **
Nathan Burgess appeals pro se the district court’s order dismissing with prejudice his action pursuant to Fed.R.Civ.P. 41(b). We have jurisdiction pursuant to 28 U.S.C. § 1291, see Nat’l Distribution Agency v. Nationwide Mut. Ins. Co., 117 F.3d 482, 433 (9th Cir.1997), and we affirm.
We review for abuse of discretion the district court’s dismissal for failure to comply with the court’s order to file an amended complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). The district court did not abuse its discretion in dismissing Burgess’ action with prejudice because Burgess failed to timely file a second amend complaint after being warned twice that failure to do so would result in dismissal. See id.
The district court did not abuse its discretion by denying Burgess’ untimely request for a second extension to file a second amended complaint because Burgess had previously been granted an extension, had been advised that failure to file his amended complaint -within the filing deadline would result in dismissal, and did not provide a sufficient reason for an extension. See id. at 1261.
We decline to consider Burgess’ contentions regarding his original complaint and amended complaint. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996) (holding interlocutory orders are not appealable after a dismissal for failure to prosecute).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.